—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered February 19, 1997, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a weapon in the third degree and unlawful possession of marihuana.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, we agree. Defendant knowingly, voluntarily and intelligently pleaded guilty to the charges contained in a four-count indictment, following which he was sentenced in accordance with the plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.